 SAN FRANCISCO LOCAL EXECUTIVEBOARD199San FranciscoLocal Joint ExecutiveBoard of CulinaryWorkers,Bartenders,Hotel,Motel and ClubServiceWorker, AFL-CIO (APB Enterprises,Inc.,d/b/a Perry's)andRobertCassel.Case20-CP-472November 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn July 13, 1973, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in answer to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act,, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light _ of the exceptions andbriefsand has decided to affirm the, rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent,San FranciscoLocalJoint Executive Board of Culinary Workers,Bartenders,Hotel,,Motel and Club Service Workers,AFL-CIO,San Francisco, California, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.23, 1973. The complaint,based on a charge filedon April12, 1973, by Robert M.Cassel,issued onApril 24, 1973,and as amended at the hearing,alleges that San FranciscoLocal Joint Executive Board of Culinary Workers, Bartend-ers,Hotel,Motel and Club Service Workers,AFL-CIO,herein called the Union,violated Section 8(b)(7)(B) of theNational Labor Relations Act, as amended.IssueThe primary issue is whether the Union violated Section8(b)(7)(B) of the Act by engaging in organizational orrecognitional picketing of APB Enterprises, Inc., d/b/aPerry's, herein called Perry's, within 12 months of the dateon which the Union lost a valid election held under theAct.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and the Union.Upon the entire record 1 of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTL THEBUSINESSOF THE COMPANYPerry's is a California corporation engaged in theoperation of a, restaurant on Union Street, San Francisco,California.During the year immediately preceding is-suance of complaint, Perry's received gross revenues inexcess of $500,000, and purchased and received goodsvalued in excess of $10,000 which were produced ormanufactured outside of California. The complaint alleges,Respondent's amended answer admits, and I find thatPerry's is an employer engaged in commerce within themeaning of Section'2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASERICHARDD. TAPLITZ,Administrative Law Judge: Thiscase was tried at San Francisco,California, on May 22 andIII.THE ALLEGED UNFAIR LABOR PRACTICESA.TheSettingFrom March 6 throughApril 24, 1973,theUnionpicketedPerry'swith signs reading:iThe transcript is hereby corrected.207 NLRB No. 38 200DECISIONSOF NATIONALLABOR RELATIONS BOARDSan Francisco Joint ExecutiveBoard of Culinary WorkersBartenders, Hotel,Moteland Club Service WorkersPROTESTPERRY'SFailure To Meet thePrevailing Area StandardsAs To Wages and OtherLabor CostsPLEASEDO NOT PATRONIZEPERRY'SOn March 7, 1973, which was the day after the picketingbegan, Perry's, through its attorneys, filed a charge in Case20-CP-470, alleging that the Union was picketing inviolation of Section 8(b)(7)(C) of the Act, and a petition inCase 20-RM-1595 seeking an election. By letter datedMarch 19, 1913, the Regional Director for Region 20 of theNational Labor Relations Board notified all parties that adetermination had been made that an expedited electionshould be conducted upon the petition in accordance withSections 8(b)(7)(C) and 9(c) of the Act. The letter alsonotified the parties that the Regional Director would notissue a complaint in Case 20-CP-470. By letter datedMarch 20, 1973, the Regional Director served a notice ofelection providing for an election in a unit consisting of"All cooks, waiters, waitresses, bartenders, barboys, cash-iers, busboys, hosts and dishwashers of the Employer at itsSanFrancisco,California location;excluding officeclerical employees, guards and supervisors as defined inthe Act." Except for the exclusions set forth in the unitdescription, all of Perry's employees are encompassed inthat unit.On March 21, 1973, the Union, through its attorneys,wrote to the Regional Director disclaiming any interest inrepresenting or organizing the employees of Perry's. Theletterstated that there was no question concerningrepresentation, nor was there organizational or recogni-tional picketing and that if there was any doubt as to thefacts,theRegion should schedule a hearing. The letterconcluded by stating that the Union would not participatein the illegally scheduled election.The election was conducted on March 27, 1973. The tallyof ballots shows that of approximately 34 eligible voters, 30voted against the Union, none voted for the Union, andthere were no challenges.The Union filed objections to the election dated April 2,1973. The Regional Director overruled the objections in a2The Unionadmits in its answer,and I find,that Belardi is an agent ofthe Unionwithin themeaning of Section2(13) of the Act.Supplemental Decision dated April 11, 1973. That Supple-mental Decision also contained a certification of results ofelection in which the Regional Director certified that amajority of the valid votes had not been cast for the Unionand that the Union was not the exclusive representative ofall the employees in the unit mentioned above.By telegram dated April 17, 1973, the Union filed arequest for special permission to appeal from the RegionalDirector's Supplemental Decision. The Board denied theUnion's request by a teletype dated April 20, 1973. TheUnion filed a more detailed "Request to Specially Appeal"dated April 20 which was denied by the Board in a teletypedated May 2, 1973.The complaint alleges that the Union's picketingbetween April 1 i (the date of the certification of results ofelection)and April 24, 1973, (the date on which thepicketing ceased) had an organizational or recognitionalobjectiveand therefore was in violation of Section8(b)(7)(B)of the Act. The Union contends that itspicketing between March 6 and April 24, 1973, did nothave such an object and was solely to secure areastandards. If the Union's contention is correct, then a validelection could not have been held under the provisions ofSection 8(b)(7)(C) and 9(c) of the Act and a hearing on therepresentation petition (which was not held in the instantcase)would have been required. Moreover, even if theelection had been valid, no finding of violation underSection 8(b)(7) of the Act can be made unless an object ofthe picketing was recognitional or organizational.B.The ContactsBetween theUnion and Perry's1.The initialcontactsPerry's opened for business on August 20, 1969. Whilethe restaurant was still being built, the Union sought tobegin negotiations for a contract with Perry's. By letterdatedMarch 25, 1969, Joseph Belardi, the Union'sexecutive secretary,2 requested Perry's to meet with unionrepresentatives for the purpose of discussing an agreementfixing hours, wages, and working conditions. The letterwent on to state that a meeting had been arranged forTuesday, April 1, 1969, at which Perry's was requested tobe present so that an amicable agreement could bereached. The letter ended by stating "If you do not attendthismeeting, theUnions will be compelled to takewhatever action is necessary to secure such an agreement."On April 1, 1969, Belardi sent another letter to Perry's withthe same language except that it was marked "secondrequest" and it stated that the meeting had been arrangedfor Tuesday, April 8, 1969. Subsequently, two more letterswith the same language, except for the meeting dates, weresent to Perry's by Belardi. One was dated July 15 and theother July 22, 1969.Also in July 1969, Charles Escoffon, a representative ofone of the unions that made up the Joint Board, spoke toAldis P. Butler, Jr., the owner of Perry's, at the locationwhere the restaurant was being built. Escoffon identifiedhimself as a business agent for the Union3 and askedButler when he would be prepared to sign a contract.3Escoffon; was also presentas a representativeof the Union atsubsequentmeetingstogetherwith Belardi SAN FRANCISCO LOCAL EXECUTIVEBOARD201Butler replied that the restaurant had not even opened. Ona number of occasions thereafter, Escoffon came to therestaurant and asked Butler if he was going to sign acontract. Escoffon told Butler that a lot of pressure wasbeing put on- him to get Union Street organized and theyhad to have a contract soon. Butler's answer was that theywere just getting on their feet and he wasn't able toconsider signing a contract at that time.Sometime in July or August 1970, Belardi came into therestaurant and asked Butler to have a meeting to discusssigning a contract. Butler agreed and a meeting wasarranged for some time thereafter.4 At the meeting, Belardiasked Butler why he was reluctant to sign a contract andButler replied that he did not feel he could commit hisemployees to union representation and that they wouldhave to make that decision for themselves. Butler also saidthat Belardi would be welcome to talk to the employeeshimself. Belardi replied that if the situation was not workedout soon there would be picketing.After the meeting, Butler retained Attorney Robert M.Cassel to ' represent him. By letter dated August 27, 1970,Cassel notified Belardi that he had been retained by Perry'sand that he was prepared to arrange to meet with Belardito discuss the Union's request for recognition. A meetingwas arranged in Belardi's office for September 21, 1970.The meeting was attended by Belardi, Escoffon, and anumber of other representatives for the Union. Cassel,together ` with Perry's manager, Tobin, were present forPerry's. Belardi stated that the purpose of the meeting wasto find out why Perry's did not have a contract. He wenton to say that the Union had made a mistake by notpicketing the previous year because they would have hadmore leverage then when the building trades were workingon the building. He added that Perry's had doublecrossedthe Union by- refusing to sign a contract. Cassel stated thatPerry's would insist on a Board election. Belardi repliedthat they had waited too long and would have to startpicketing. Belardi also asked whether Perry's would agreeto a card check and once again Cassel said that theywanted a secret election. There was some discussion aboutthe amount of business done by Perry's. Belardi askedwhat the wage rates were and Tobin replied that he didn'tknow whether he could get authority to give thatinformation to the Union, but that he had checked recentlyand Perry's was paying union scale with some employeesreceiving a little more and some a little less. Tobin addedthat on average they were above the cost for labor paid bythe local restaurant association. Cassel said that thisinformation could be obtained by the Union throughspeaking to the people and offered to have a unionrepresentative talk to the employees in the restaurant.There was a discussion about the union meeting' with theemployees elsewhere. The restaurant across the street fromPerry'swas mentioned. Belardi said that they probablyshould have a meeting with the employees and that theywould be in touch.On October 8, 1970, Belardi called Cassel and told him4 Butler could not specify the date of the meeting, but credibly averredthat it was in July or August 1970.5These findings are based on the credited testimony of Cassel. Casseland Mayer were the only witnesses testifying to the August 8 meeting.that the Union had met with seven or eight of theemployees. He told Cassel that the Union would not agreeto an election unless they thought they would win it. OnDecember 16, 1970, Belardi once again called Cassel andtold him that they were not going to have an electionbecause they knew they couldn't win and that they weregoing to picket shortly.2.The 1972 -incidentsThe record does not disclose that anything happened orthat there was any contact between the Union and Perry'sbetween December 16, 1970, when Belardi called Cassel,and July 13, 1972, when union representatives RichardMayer and Beverly Shawn came into the restaurant andspoke to Tobin about arranging a meeting. At that timeRichardMayer was picket coordinator for the Union.Near the end of July, Mayer called Cassel and asked for ameeting. The meeting was arranged for Belardi's office forAugust 8, 1972.Belardi,Mayer, and Shawn were present for the Unionat the August 8, 1972, meeting. Cassel was there forPerry's. Belardi said that something had to be done aboutPerry's continuing refusal to sign a contract. He introducedMayer and Shawn and said that they were the neworganizers for Union Street. He also said that Mayer andShawn were going to organize the people on Union Streetand that they would be contacting all the restaurantowners in the near future. Belardi explained that theproblem was becoming acute because there were negotia-tions with the downtown restaurant group, that Perry's wasreceiving publicity and that they simply had to have acontract.Mayer mentioned allegations by other restaurantowners that Union Street competition was unfair. Casselsaid that he was aware of such rumors but that their laborcosts were not lower. Cassel maintained his position thatPerry's insisted on a Board election. There was discussionabout violence on Union Street and Belardi denied anyconnection with that violence. Belardi said, however, thatifPerry's didn't sign a contract and there was picketing, hewould not be responsible for what would happen. WhenCassel asked if that was a threat, Belardi replied that it wasnot but that the situation had angered the labor communi-ty so that he would not be surprised if some of the othertrades came down to Union Street and took matters intotheir own hands. He stated that it could be the naturalchain of events from the picketing. Mayer said that thecontinuing refusal to sign a contract was having the effectof tearing down working conditions in the industry thathad been built up over 30 years. Cassel replied that Perry'slabor costs were equal to or above costs under the contractand again offered to have the employees meet with theUnion.Mayer asked if there was any chance that Perry'swould give the Union actual wage data and,Cassel repliedthat he did not think so, but that the Union should meetwith Butler. Belardi said that it probably would be,goodidea to have the meeting at Perry's.5Another meeting took place on August 30, 1972. Cassel,According to Mayer: Belardi said that the Union was under pressure to puta picket line on Union Street and asked Cassel what could be done to avoidit;there was discussion of the past contacts the Union had with Perry's;Mayer raised the issue of area standards and said that other employers were(Continued) 202DECISIONSOF NATIONALLABOR RELATIONS BOARDTobin (Perry's manager), and Butler' met at the restaurantwith Mayer and Shawn. Belardi was not present. Mayersaid that Perry's was evading its community responsibilitiesby refusing to sign a contract and that Belardi was seriouswhen he said it was possible that there could beunpleasantness if there was picketing. Cassel reiteratedPerry's position that there would be no contract without anelection. There was a discussion about tearing down laborstandards and Butler stated that Perry's labor costs wereequal to or above those in the contract. Mayer then saidthat Belardi was sincere about the fact that there waspressure on him to do something about Perry's getting acontract because the Golden Gate Restaurant Associationgroup was focusing on Perry's and stating that the UnionStreet competition was unfair. Cassel said that Perry'slabor costs were not lower than those under the contract.Shawn asked whether Perry's had a health plan and Butlerreplied that they had a good one. Shawn then asked aboutthe employees' protection against discharge and Butlerreplied that there weren't many firings. Shawn spoke aboutan incident in which the Union helped her get her job backafter she was fired by the Mark Hopkins' Hotel. Mayer orShawn asked about specific rates paid to the employeesand Butler said that he would not give that information butthat the Union could talk to the people and the companywould cooperate in setting up a meeting. A unionrepresentative asked for the names, addresses, and phonenumbers of the employees. Tobin replied that some'of theemployees had received calls late at night and it wasagainst company policy to give out addresses and phonenumbers.63.The1973lettersThe Union did not meet with the employees and therewere no further meetings with representatives of Perry's.The record does not disclose any further activity untilJanuary 24, 1973, when Belardi wrote to Perry's statingthat area standards had been established through collectivebargaining with the majority of the restaurants and tavernsin the San Francisco area; that the Union understood thatPerry's was one of the few employers who was undermin-ing those standards; that if Perry's contended that it didmeet those standards it should send a copy of its wage andbenefit scale showing all labor costs; and that Perry'sfailure to meet area standards gave it an unfair competitiveadvantage over other employers in the area. The letterwent on to demand that Perry's meet the area standards interms of total labor costs and for that purpose enclosed acopy of the standard collective-bargaining agreement withother employers. The letter stated:...whilewe f expect you to meet the total laborcosts,we do not expect or seek any collectivebargaining relationship with your firm. All portions ofthe contract which do not involve labor costs (e.g.,union security clause, grievance procedure, etc.) shouldbe ignored. Any prior statements, picketing or otherindications which are inconsistent with the sole presentpurpose of requiring your observance of prevailingstandards in terms of total labor costs are, therefore,withdrawn and repudiated. We are not insisting thateach item of your labor costs be identical with thestandard union contract; we are only insisting thatyour total labor costs equal or exceed the total laborcosts of the standard union contract.The letter concluded by stating that unless satisfactoryevidence was furnished,by Perry's that it was meeting sucharea standards, the Union would take appropriate actionthat might consist in part of picketing Perry's to advise thepublic and members of organized labor having, businesswithPerry's that Perry's did not observe prevailingstandards in the area.Cassel answered by letter dated January 30, 1973, statingin substance that Perry's had reason to believe that theremuneration received by its employees equalled and inmany cases exceeded that received by employees fromcomparable employers in the area. The letter stated thattheUnion's request for evidence was vague and could notbe acted upon.By letter dated, February 23, 1973, the Union's attorney,Philip Paul Bowe, wrote to Perry's attorney, Cassel, statingthat unless Perry's submitted evidence within 5 days that itmet the San Francisco area standards as reflected by totallabor costs, area standard picketing would commencewithout further notice. The letter once again stated that theUnion did not seek a collective-bargaining relationship andthat all portions of the contract not involving labor costsshould be ignored. It concluded by stating that all that wasrequired was proof that Perry's was meeting area stand-ards.claiming that Perry's was undermining labor standards in the city; Mayerasked Cassel if Perry's would produce evidence, of the fact that it wasconforming to area standards and stated that if Perry's was, the Union hasno argument with'it.Cassel said that he was not under an obligation topresent those records to the Union;and there was a discussion of thepossibility of a meeting with Perry's employees. Mayer also testified that herecalled no comment having to do with a contract, denied thatit wassaidthat he and Shawn were organizers and were going to organize on UnionStreet; and denied that there was reference to any union being responsiblefor violence. I credit Cassel's version of the meeting over Mayers. Mayer'sinsistence that nothing was said about a contract or organizing theemployees is difficult to believe.He acknowledged that at a subsequentmeeting on August 30,Shawn told Cassel and Butler about the advantagesof union representation in terms of job protection and illustrated it with anexample of how the Union helped her get her job back withanotheremployer. Those remarks indicated that the Union was still concerned withrecognition and a contract.Mayer also acknowledged thatBelarch hadgiven responsibility to Shawn and himself because they were about the sameage as manyof the Union Street employees,had similar backgrounds andmight have a rapport with some of their problems. That gives some supportto Cassel's assertionthatMayer and Shawn were introducedas organizersby Belardiat theAugust 8meeting.6 These findings are basedon the credited testimonyof Cassel. Butlercorroboratedthat testimonyin significantpart.ThoughButler did notspecifically testify thatunion representativesaskedfor a contract at thatmeeting. He didaver thatone of the union representatives suggested thatthe employees wouldmake moremoney if they were unionized.Mayertestifiedthatone of Perry'srepresentativessaidthat theemployeesshould decide whether thereshould be a unionand that he(Mayer)responded that thatwould notnecessarilysolve the problembecause the pressurecame fromthe understandingthat Perry's, wasundermining area standards.According toMayer, he told Perry'srepresentativesthat if they were payingthe same as union scaleor better,there was no argumentbetween the Union and Perry's and that if Perry'scould demonstrate that it was conformingto area standardstherewould beno reason toput upa picket line.Mayer specificallydenied that hementioned Perry's refusal to sign a contract and also denied that he spoke ofunpleasantness associated with picketing.Icredit Cassel's version of theconversationover Mayers. SAN FRANCISCO LOCAL EXECUTIVEBOARD203The picketing commenced on March 6, 1973. By letterdatedMarch 14, Cassel wrote to Bowe stating that theUnion's claim, that Perry's wage benefits were substand-ard, was false. The letter suggested that the Union couldhave obtained the information: it required-through meetingwith Perry's employees. Though the letter said that Perry'sdid not believe there was an obligation to provide laborcost data, it went on to state:Perry's currently employs 34 employees who would bewithin the bargaining unit covered by the contract thatyou forwarded. Perry's total weekly labor costs forwages and non-statutory fringe benefits for such 34employees is $4,168.34. The total labor cost of wagesand fringe benefits for such employees if paid pursuanttotheagreement that you submitted would be$4,036.62: -Therefore, if Perry's employees were compensated atthe rates set forth in the agreement that you claimrepresents the area standard, they would collectivelyreceive, less than the compensation which they current-ly receive in the absence of such an agreement.An itemization of the above weekly totals has beenprovided to Field Examiner John Wade of the NLRB.Mr. Wade does not have Perry's permission to providesuch detailed information to your clients since only thetotal labor costs stated above are relevant to yourinquiry.However, should your client require further evidenceof the above figures, be advised that Mr. Wade or anyother authorized agent of the NLRB will be providedwith full access to Perry's business records andfinancial statements in, order that Mr. Wade, or suchother individual, may independently certify to you theaccuracy of the respective total labor costs set forthabove.-We trust that the-above information will result in theimmediate cessation of-picketing by your client since itputs to rest the stated concerns of your client withregard to comparative total labor costs.Bowe replied to Cassel by letter dated March 15, 1973,rejectingCassel's offer. The letter stated that it seemedchildish for the Company to continue to refuse to furnishintelligible information; that total employee figures with-out a further breakdown of hours and shifts did not permitthe Union to compute costs; and that Perry's continuedrefusal reflected an attempt to hide the true facts. Theletter concluded by stating:The Union does not desire to play games with yourclient. If you meet the San Francisco area standards,demonstrate it. Otherwise, the Union will continue toassume that your client does not meet the SanFrancisco area standards.C.The Controlling Legal PrinciplesSection 8(b)(7)(B) proscribes recognitional or organiza-tional picketing by an uncertified union within 12 monthsof a valid' election.? The decisive date for determiningwhen the valid election has been conducted is the one onwhich the Certification of Results of Electionissues.RetailScore Employees' Union, Local No. 692 (Irvin, Inc.),134NLRB 686. In the instant case that date was April 11,1973. Though the picketing began on March 6, the allegedviolation of Section 8(b)(7)(B) was keyed to that picketingwhich occurred from April 11 through 24, 1973, when thepicketing ceased.A violation of 8(b)(7)(B) can be found only where a validelection has been conducted. The Union maintains that avalid election has not been conducted because it was notgranted either a preelection hearing under the expeditedelection procedure or a postelection hearing on objections.However, at the trial of the instant case the Union waspermitted to introduce evidence relating to the validity ofthe election.Cf.Retail Clerks International Association,Local 57, AFL-CIO (Rested Stores Company),138 NLRB498; ' San Francisco Local Joint Executive Board of CulinaryWorkers, Bartenders, Hotel,Motel and Club Service Work-ers,AFL-CIO, (Associated Union Street Restaurants),, 201NLRB 36. ' The Union did introduce substantial evidenceconcerning the object of its picketing on the theory that anexpedited election without a hearing could not be lawfullyheld in the absence of a recognitional or organizationalobject. That key question of object is central to both thevalidity of the election and the applicability- of Section8(b)(7). It is considered in full below.In determining the object of, picketing, Respondent'soverall conduct must be examined. Past relations betweenthe parties must be considered as well as the context inwhich the picketing occurred.InternationalBrotherhood ofElectricalWorkers, Local 953, AFL-CIO (Erickson ElectricCompany),154NLRB -1301. In order to put currentpicketing in perspective, it is proper to examine therelations between the parties even 'prior to the 6-monthlimitation set forth in Section 10(b) of the Act 8 In theErickson Electric Companycase,supra,the Board gaveconsideration to union demands for a contract made 2years before the violation of the Act. This is not the type ofsituation dealt with by the United States Supreme Court inLocal Lodge 1424 LAM (Bryan Mfg. Co.) v. NLRB,362 U.S.411 (1960), in which a violation could not be found where:conduct occurring within the limitations period canbe charged to be an unfair labor practice only throughreliance on an earlier unfair labor practice." The SupremeCourt distinguished the fact pattern in theBryancase fromone "where evidence as to events during the barred period(are) used to illuminate current conduct claimed in itself tobe an unfair labor practice." " In the instant case the4 That section reads. "8(b) It shall be an unfair labor practice for a labororganization or its agents-"#i#i#(7) to picket or to cause to be picketed, or threaten to picket orcause to be picketed, any employer where an object thereof is forcingor requiring an employer to recognize or bargain with a labororganization as the representative of his employees, or forcing orrequiring the employees of an employer to acceptor select such labororganization as their collective bargaining representative, unless suchlabor organization is currently certified as the representative of suchemployees:(B) where within the preceding twelve months a valid election undersection 9(c) of this Act has been conducted, .. .Section 10(b) reads: "... no complaint shall issue based upon anyunfair labor practice occurring more than six months prior to the filing ofthe charge ... . 204DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence of conduct preceding the 6-month limitation wasused solely for explaining and throwing light on the allegedillegal conduct which occurred"within 6 months of thefiling of the charge.United Brotherhoodof Carpenters andJoiners ofAmerica,Local 745, AFL-CIO (James W Glover,Lid),178 NLRB 684,enfd.450 F.2d 1255 (CA. 9, 1971).However,even if the evidence of prior contact betweenRespondent and Perry's establishes that there once was arecognitionalor organizational object, the Board hasrejected". . .the application of a presumption of thecontinuity of a state of affairs in construing the legality ofpicketingwhere there is no substantial independentevidence to support such a presumption."Local 344, RetailClerksInternational Association,AFL-CIO (Alton MyersBrothers, Inc.),136 NLRB1270. Asthe Board said inLocalUnionNo. 741,United Association of Journeymen andApprenticesof thePlumbing and Pipe FittingIndustry of theUnited States and Canada, AFL-CIO(Keith Riggs Plumb-ing and Heating Contractor),137NLRB 1125: "Thequestion of objectives in every case is one of fact and notof assumptions or presumptions."A recognitional or organizational object is an essentialelement inany8(b)(7)violation.Wherea union picketssolely to secure area standards, it is engaging in neitherrecognitional nor organizational picketing.InHoustonBuilding and Construction Trades Council (Claude EverettConstructionCompany),136 NLRB 321,the Board extend-ed the area standards concept that it has formulated in theCalumet Contractorscase, 133 NLRB 512 (which involvedan alleged violation of Section8(b)(4)(C)), to situationsarisingunder Section 8(b)(7).TheBoard repeated thelanguage of theCalumetcase as follows:...Respondent's admitted objective to require theAssociation...to conform standards of employmentto those prevailing in the area, is not tantamount to,nor does it have an objective of, recognition orbargaining.The Unionmay legitimately be concernedthat a particular employer is undermining area stand-ards of employment by maintaining lower standards. Itmay be willing to forego recognition and bargainingprovided subnormal working conditions are eliminatedfrom area considerations.Where a past recognitional or organizational object hasbeen shown and a union thereafter had disclaimed suchobjects and claims that its picketing is solely to secure areastandards,the Union's entire course of conduct must beexamined to determine whether the area standards objectisgenuine or is merely a pretext to disguise a continuedrecognitional or organizational object.The Board will notallow an area standards contention to conceal a proscribedobject.SheetMetal Workers Union Local283, AFL-CIO(Tadd's Service),172 NLRB 652.If the Union shows a lackof interest in determining how an employer's labor costscompare with the area standards or does not make areasonable effort to obtain data to make such a determina-tion,the area standards claim must be viewed withskepticism.Cf.SteamfittersLocalUnionNo. 614, AFL-CIO(TrumboWelding and FabricatingCompany),199 NLRB1026,Local Joint Executive Board, Bartenders and CulinaryWorkers of Las Vegas and Vicinity, AFL-CIO (Holiday Innof Las Vegas),169 NLRB683. In a similar vein,a union'sdemand for noneconomic benefits, such as a grievanceprocedure,would indicate the desire for a bargainingrelationship rather than area standards that would allowemployerswith contracts to successfully compete withemployerswhose labor costs were less.Giant Food166NLRB 818.D.Application of the Law to the FactsAs set forth above, Respondent engaged in three burstsof activity concerning- Perry's. The first was from March25, 1969, through December 16, 1970, during which timeRespondent made a number of written and oral demandsfor a contract and therefore for recognition. That wasfollowed by a hiatus of a little more than a year and a half.The second was from July 13, 1972, through August 30,1972, when the Union again demanded a contract and, inaddition, indicated its intention to organize Perry'semployees .9 That was followed by a hiatus of almost 5months. The third began on January 24, 1973, withBelardi's letter of that date to Perry's and ended with thecessation of picketing on April 24, 1973.The credited evidence establishes that as of August 30,1972, the Union was seeking to organize Perry's employeesand to obtain a contract from Perry's. However, the Uniontook no action for almost 5 months until its January 24,1973, letter disclaimed those objectives and demanded thatPerry'smaintain area standards in terms of total laborcosts.That letter stated that all portions of the contractwhich did not involve labor costs such as union securityand grievance procedure should be ignored. It alsodemanded satisfactory evidence that Perry's had adoptedthe area standards. The letter does not go beyond a lawfuldemand for area standards and nothing in it warrants theinference that it is a pretext to disguise a continuedrecognitional or organizational object.Cassel's answer to the Union dated January 30, 1973,states that Perry's has reason to believe that it was meetingarea standards and indicated that its claim could beverified by the Union speaking to the employees. Casseldid not offer to furnish any other evidence. However, theUnion was not in a position to make an evaluation,ofPerry's labor costs by speaking to Perry's employees. Aswas indicated by the results of the election, Perry'semployees were not sympathetic toward the Union and theUnion could not even at that time reasonably anticipatecooperation from those employees. In any event, it isdoubtful whether the employees themselves would havehad knowledge concerning the costs of fringe benefits paidby Perry's.The picketing began on March 6, 1973. The picket signsstated that Perry's was failing to meet the prevailing areastandards as to wages and other labor costs. Nothing onthe signs warranted an inference that the "area standards"objective was a pretext. There is no evidence that anythingsaidor done on the picket line warranted such aninference.9As is found above, Belardi introduced Mayer and Shawn as the peopleall the restaurants in the near future.who were going to organize on Union Street and who would be contacting SAN FRANCISCO LOCAL EXECUTIVEBOARD205By letter dated March 21, 1973, the Union notified theRegional Director that it had disclaimed any interest inrepresenting or organizing Perry's employees. That letterwas consistent with the previous disclaimer the Union hadsent to Perry's.However, the situation changed. The Union's request fordata to determine Perry's labor costs was met at least inpart by Cassel's letter datedMarch 14, 1973. Casseldisclaimed any obligation to provide labor cost data, butnonetheless stated that Perry's had 34 employees in thebargaining unit, that its total weekly labor costs for wagesand nonstatutory fringe benefits was $4,168.34, and thatthe total labor costs for wages and fringe benefits foremployees pursuant to the contract would have been$4,036.62. The letter went on to offer the Union a meansby which it could confirm Perry's weekly labor costs. Itsaid that an itemization of the weekly totals had beenprovided to the Board and that if the Umon requiredfurther evidence of the above figures, any authorized agentof the Board would be provided with full access to Perry'sbusiness records and financial statements in order that theBoard agent might independently certify to the Union theaccuracy of the total labor costs. By letter dated March 15,1973, the Union's attorney rejected Perry's offer, statingthat it was childish for Perry to continue to refuse tofurnish intelligible information and that the Union wouldcontinue to assume that Perry's did not meet areastandards if Perry's did not demonstrate to the Union thatitdid. The question is therefore raised whether the Uniontook that position in order to avoid knowing Perry's totallabor costs.Perry'swas under no legal obligation to .furnish theUnion with labor cost information. The Union was not thecollective-bargainng agent of Perry's employees. On theother hand, the Union was under no legal obligation toaccept Perry's unsubstantiated claims as to total laborcosts.However, as indicated by the cases cited above, if aunion is to be credited in its assertion that it is picketingsolely for area standards, it must make reasonable effortsto obtain data upon which to base its evaluation that anemployer does not meet area standards. In the circum-stances of this case, that data could come only fromPerry's.Perry's did give the Union the conclusionaryinformation and also offered a means by which thatinformation could be verified. The Union's refusal toconsider that means strongly indicates that it did not desireto know whether or not Perry's in fact did meet areastandards. The Union was fully aware of Perry's reluctanceto open its books for inspection by the Union and theinsistenceon that procedure when other means ofverificationwere open for exploration, warrants theconclusion that the Union was seeking to block access tothe verification rather than to obtain it.I find that the Union was not 'in good faith seeking theinformation needed to ascertain whether Perry's wasmeeting area standards. It follows, and I find, that theUnion's picketing was not to secure area standards andthat the area standards issue was raised merely as a pretext.I further find that the Union's disclaimers of organization-al and recognitional objectives were not made in goodfaith.Respondent had a longstanding recognitional andorganizationalobjectwith regard to Perry's. As thedisclaimer of January 24, 1973, and thereafter as well asthe area standards claim were not made in good faith, Ifind that an object of the picketing was organizational andrecognitional. A valid election was therefore held under theprovisions of Section 8(b)(7)(C) and 9(c) of the Act.In conclusion, I find that the Union violated Section8(b)(7)(B) of the Act by picketing Perry's from April 11through 24, 1973, for' a recognitional and organizationalobject where the Umon was not certified as the respresen-tative of Perry's employees and where within the preceding12months a valid election under Section 9(c) of the Acthad been conducted.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Union set forth in section III, above,occurring in connection with the operations of Perry's setforth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several states and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Union has violated Section8(b)(7)(B) of the Act, I shall recommend that it be orderedto cease therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.Where Section 8(b)(7)(B) has been violated, the usualremedy is to ban picketing for 1 year from the date onwhich the unlawful picketing ceased.Retail Store Employ-ees'Union, Local No. 692 (Irvin, Inc.), supra; San FranciscoLocal Joint_Executive Board of Culinary Workers, Bartend-ers,Hotel,-Motel and Club Service Workers, AFL-CIO, etal., (Coffee Cantata, Ltd.),196 NLRB 633. I shall thereforerecommend that picketing for the proscribed objects bebanned for a period of 1 year from April 24, 1973.InSan Francisco Local Joint Executive Board of CulinaryWorkers, Bartenders, Hotel,Motel and Club Service Work-ers,AFL-CIO, et al., (Associated Union Street Restaurants),202 NLRB 726, which also involved a violation of Section8(b)(7)(B), the Board held that a broad order against thesame union that is the Respondent in the instant case wasappropriatebecause the union had demonstrated aproclivity to violate the Act.10 I shall therefore recommenda broad remedial order.10The Board held."[W ]e have long held, with court approval, that a broad remedial orderis appropriate whenever a proclivity to violate the Act is established,either by the facts, within a particular case, or by prior Board decisionsagainst the respondent at bar based upon similar unlawful conduct inthe past " (fns. omitted.)3 In the present case, Respondent was found tohave engaged in unlawful picketing at The Cooperage and The Vmter,restaurants located on Umon Street in San Francisco, in contraventionof Section 8(b)(7)(B) of the Act. We also note that Respondent was justrecently found to have violatedthe same sectionof the Act by itsunlawful picketingatCoffee Cantata, Ltd.,another restaurant onUnion Street .4 Moreover, the recordin the instant case discloses analleged plan by Respondent to organize all the restaurants on UnionStreet. Indeed, the record discloses that Respondent was picketing(Continued) 206DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.Perry's is an employer engagedin commerce and inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.3.By picketing Perry's where an object thereof wasforcing or requiring Perry's to recognize and bargain withthe Union as the representative of Perry's employees, andforcing or requiring the employees of Perry's to accept orselect the Union as their collective-bargainingrepresenta-tive,where the Union was not currently certified as therepresentative of those employees and where within thepreceding 12 months a valid election under Section 9(c) ofthe Act had been conducted, the Unionhasengaged inunfair labor practices in violation of Section 8(b)(7)(B) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within themeaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I herebyissuethe following recommend-ed:11ORDERSan Francisco Local Joint Executive Board of CulinaryWorkers, Bartenders,Hotel,Motel and Club ServiceWorkers, AFL-CIO, its officers, agents, and assigns, shall:1.Cease and desist from:(a) Picketing or causing to be picketed, or threatening topicket or cause to be picketed, APB Enterprises, Inc.,d/b/a Perry's, where an object thereof is forcing orrequiring Perry's to recognize-or bargain collectively withsaidUnion, or forcing or requiring the employees ofPerry's to accept or select it as their collective-bargainingrepresentative, for a period of 1 year from April 24, 1973.(b) Picketing or causing to be picketed, or threatening topicket or cause to be picketed, APB Enterprises, Inc.,d/b/a Perry's, or any other employer engaged in com-merce within the meaning of the Act, where an objectthereof is forcing or requiring Perry's or such otheremployer to recognize or bargain collectively with saidUnion, or forcing or requiring the employees of Perry's orother restaurantsin the area at the time it was picketing the restaurantsherein.Considering all the circumstances,we firmlybelieve thatRespondent's proclivity to-violatethe Act in this regard has been wellestablished and we shall, therefore, affirmour Original Decision andOrder.3H.A. Carney and David Thompson, Partners, d/b/a C & T TruckingCo. 191 NLRB11, and cases cited therein.{ 196 NLRB 633.1In the eventno exceptions are filed asprovidedby Sec. 102 46 of theRules andRegulationsof the National LaborRelations Board, the findings,conclusions,recommendations and recommendedOrderherein shall, asprovided by Sec 102 48 of theRules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes.32 In the eventthat the Board's Order is enforcedby a Judgment of theUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor RelationsBoard"shall read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcingan Order ofthe National LaborRelationsBoard."such other employer to accept or select it as theircollective-bargainingrepresentative,where within thepreceding 12 months a valid election under Section 9(c) ofthe Act has been conducted which said Union did not win.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Post at its business office and meeting halls, copies ofthe attached notice marked "Appendix." 12 Copies of saidnotice on forms provided by the Regional Director forRegion 20, after being duly signed - by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are posted. Reasonable stepsshall be taken by Respondent to insure -that said noticesare not altered, defaced, or covered byanyother material.(b)Mail to the Regional Director for Region 20 signedcopies of the aforementioned notice for posting by Perry's,ifPerry's is ,willing, in places where notices to,employeesare customarily posted. Copies of said notice, to befurnished by the Regional Director for Region 20, shall,after being duly signed by the Union's official representa-tive,be returned forthwith to said Regional Director.(c)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision, what steps ithas taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe hereby notify you that:WE WILL NOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, APBEnterprises, Inc.,d/b/a Perry's,where an objectthereof is forcing or requiring Perry's to recognize orbargain collectively with us, or forcing or requiring theemployees 'of Perry's to accept or select us as theircollective-bargaining representative, for a period of 1year from April24, 1973.WE WILL NOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, APBEnterprises, Inc., d/b/a Perry's, or any other employerengaged incommerce within the Act, where an'objectthereof is forcing or requiring Perry's or such otheremployer to recognize or bargain collectively with us,or forcing or requiring the employees of Perry's or suchother employer to accept or select us as their collective-bargaining representative, where within the preceding12 months a valid election under Section 9(c) of the Acthas been conducted which we did not win.SAN FRANCISCO LOCALJOINT EXECUTIVEBOARD OFCULINARY WORKERS,BARTENDERS, HOTEL,MOTEL AND CLUB SERVICEWORKERS, AFL-CIO(Union) SAN FRANCISCO LOCAL EXECUTIVE' BOARD207DatedByor covered by any other material. Any questions concern-(Representative)(Title)ing this notice or compliance with its provisions may bedirected to the Board's Office, 13018 Federal Building, 450This is an official notice and must not be defaced byGolden Gate Avenue,Box 36047,San Francisco,Califor-anyone.nia 94102,Telephone 415-556-0335.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,